Per Curiam. Appellee, by and through counsel Mark Pryor, Attorney General, and Brad Newman, Assistant Attorney General, has filed a Motion to Dismiss Appeal. On July 11, 2002, this court granted the State’s Motion for Compliance with Ark. Sup. Ct. R. 4-3(h) and directed appellant to file his brief by August 10, 2002. To date no brief has been filed nor has appellant filed a motion for an extension of time in which to file his brief. On July 20, 2002, this court entered a Per Curiam in this matter ordering David Mark Gunter, counsel for Appellant Jerry L. Edmond, to appear before us on June 27, 2002, to show cause why he should not be held in contempt for failing to file his client’s brief as previously ordered. On July 5, 2002, this court entered a Per Curiam in this matter as a result of the June 27, 2002 hearing, holding Mr. Gunter in willful contempt of this court and ordered him to pay a $250.00 fine.  Based on the circumstances described above, we order Attorney Gunter to file the Appellant’s brief immediately, and further order that he appear before this court on Thursday, October 10, 2002, at 9:00 a.m., to show cause why he should not be held in contempt for failing to file his client’s brief as ordered.